
	

113 HR 1862 IH: Capital Access for Small Community Financial Institutions Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1862
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Stivers (for
			 himself, Mr. Carson of Indiana, and
			 Mrs. Beatty) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Federal Home Loan Bank Act to allow
		  non-Federally insured credit unions to become members of a Federal Home Loan
		  Bank.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Access for Small Community Financial Institutions
			 Act of 2013.
		2.Inclusion of
			 non-Federally insured credit unionsSection 4 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1424(a)) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1),
			 by inserting after community development financial institution,
			 the following: a State credit union (as such term is defined under
			 section 101 of the Federal Credit Union Act (12 U.S.C. 1752)),;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter before subparagraph (A), by inserting after insured
			 depository institution the following: or State credit
			 union;
					(ii)in subparagraph (A), by inserting after
			 (other than a community financial institution) the following:
			 or State credit union; and
					(iii)in
			 subparagraph (B)—
						(I)by inserting after
			 insured depository institution’s the following: or State
			 credit union’s; and
						(II)by inserting
			 before the semicolon the following: or State credit union;
			 and
						(C)in paragraph (3), by inserting after
			 insured depository institution the following: or State
			 credit union; and
				(2)in subsection
			 (b)—
				(A)by inserting after
			 institution the following: or State credit union;
			 and
				(B)by inserting after
			 institution’s the following: or State credit
			 union’s.
				
